Citation Nr: 0104115	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  95-09 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right wrist injury.

2.  Entitlement to service connection for plantar warts.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a left eye injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from April 1979 to April 
1982.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1994 rating decision issued by 
the Columbia, South Carolina Regional Office (RO) of the 
Department of Veteran Affairs (VA) in which that RO found 
that new and material evidence had not been submitted to 
reopen the appellant's claim for service connection for the 
residuals of a left eye injury and which denied his claims of 
entitlement to service connection for the residuals of a 
right wrist injury and for plantar warts.  The Board notes 
that the case was transferred to the Atlanta, Georgia RO in 
January 1998, because the appellant had moved to Georgia.  
The Atlanta RO subsequently certified the case to the Board.

The issue of entitlement to service connection for plantar 
warts is addressed in the REMAND section that follows the 
ORDER section in the decision below.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  In an April 1994 rating decision, the RO denied 
entitlement to service connection for the residuals of a 
right wrist injury.  Notice of the denial was sent to the 
appellant in the RO's letter dated April 14, 1994; that 
letter was returned by the United States Postal Service 
because the appellant had moved without leaving a forwarding 
address.  The notice letter was resent on July 26, 1994.

3.  On January 23, 1995, the appellant filed a Notice of 
Disagreement (NOD) concerning the issue of entitlement to 
service connection for the residuals of a wrist injury.

4.  On April 1, 1995, the RO issued a Statement of the Case 
(SOC) concerning the issue of entitlement to service 
connection for a right wrist strain.

5.  The VA Form 9 received by the RO on April 24, 1995, only 
addressed the left eye and plantar warts issues; no mention 
was made of the issue of service connection for the right 
wrist.

6.  The record contains no documents filed within 60 days 
after the issuance of the Statement of the Case or within the 
remaining one-year period following the July 26, 1994 
notification of the April 1994 rating decision in which the 
appellant or his representative alleged specific error of law 
or fact concerning the issue of service connection for the 
right wrist.  

7.  By a rating decision issued in February 1983, entitlement 
to service connection for the residuals of a left eye injury 
was denied.  

8.  The last final disallowance of the reopening of a claim 
for service connection for residuals of a left eye injury was 
the February 1983 rating decision.  The appellant was 
notified of the rating decision that same month, and did not 
appeal.

9.  The additional evidence submitted since the February 1983 
rating decision is cumulative or redundant and, when viewed 
with the other evidence on file, it does not bear directly 
and substantially upon the specific matter under 
consideration, nor is the evidence so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The appellant has not fulfilled the requirements for the 
perfection of the appeal concerning his claim for service 
connection for the residuals of a right wrist injury.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2000).

2.  The February 1983 rating action denying the appellant's 
claim for service connection for residuals of a left eye 
injury is final.  38 U.S.C.A. § 7104(b) (West 1991).

3.  The evidence received subsequent to the February 1983 
rating decision is neither new and nor material, and does not 
serve to reopen the appellant's claim for service connection 
for the residuals of a left eye injury.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  An 
allowance of service connection requires that the facts 
establish that a particular disease or injury, resulting in 
disability, was incurred in service.  38 C.F.R. § 3.303(a).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that a veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).

I.  Right wrist claim.

Appellate review of an RO decision is initiated by a Notice 
of Disagreement (NOD) and completed by a substantive appeal 
after a Statement of the Case (SOC) is furnished.  
38 U.S.C.A. § 7105(a).  An appeal consists of a timely filed 
NOD in writing, and after a SOC has been furnished, a timely 
filed substantive appeal.  38 C.F.R. § 20.200.  An NOD is a 
written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction.  38 C.F.R. § 20.201.  A substantive appeal 
consists of a properly completed VA Form 9 "Appeal to the 
Board of Veterans' Appeals," or correspondence containing the 
necessary information.  38 C.F.R. § 20.202.  A substantive 
appeal must be filed within 60 days of the date that the 
agency of original jurisdiction mails the SOC to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b).  A substantive appeal postmarked prior 
to the expiration of the applicable time period will be 
accepted as timely filed.  

On April 11, 1994, the RO issued a rating decision in which 
the appellant's claim of entitlement to service connection 
for the residuals of a right wrist injury was denied.  Notice 
of that denial was sent to the appellant by the RO in a 
letter dated April 14, 1994.  Subsequently, that letter was 
returned by the United States Postal Service as undeliverable 
because the appellant had moved without leaving a forwarding 
address.  The notice letter was resent on July 26, 1994.

The appellant filed an NOD, in a VA Form 21-4138, submitted 
on January 23, 1997.  He expressed disagreement with the RO's 
decisions concerning the issues of entitlement to service 
connection for plantar warts and for the residuals of a wrist 
injury and an eye injury.  On April 1, 1995, the RO issued an 
SOC concerning the issue of entitlement to service connection 
for a right wrist strain, as well as the left eye and plantar 
warts issues.  The RO advised him in the letter accompanying 
the SOC that to perfect his appeal he must file a substantive 
appeal within 60 days or within the remainder of the one-year 
period from the date of the letter notifying him of the 
action he had appealed.

In the VA Form 9, Appeal to the Board of Veterans' Appeals, 
received by the RO on April 24, 1995, the appellant only 
addressed the left eye and plantar warts issues.  He made no 
mention of the issue of service connection for the right 
wrist.  On June 16, 1995, the RO received copies of two pages 
of VA medical treatment records.  

No additional communication was received from the appellant 
by the RO until his February 1997 request for a copy of his 
latest rating decision.  This request was not only not filed 
within sixty days of the issuance of the SOC or within a year 
of the relevant rating decision, it also did not address the 
substance of the appellant's contentions on appeal.  The 
August 2000 VA Form 646, "Statement of Representative in 
Appeals Case," did not address the issue of entitlement to 
service connection for the right wrist.  

The Board notified the appellant by letter, in November 2000, 
that the Board was considering the timeliness of the 
substantive appeal as to this issue.  The appellant responded 
by letter, dated in December 2000.  In that letter he 
indicated that he had no written argument to present and that 
he did not wish to request a hearing.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has held that it was proper for 
the Board to dismiss the appeal of a veteran who did not file 
a timely substantive appeal and did not request prior to the 
expiration of the time limit for such filing an extension of 
time within which to file a substantive appeal.  See Roy v. 
Brown, 5 Vet. App. 554 (1993).  The Court opined that the 
Secretary was correct in arguing that the "formality" of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme that requires the 
filing of both a NOD and a formal appeal.  Id. at 555.

To summarize, with respect to the claim for service 
connection for a right wrist disorder, the VA Form 9 received 
in April 1995 does not contain any allegations of error of 
fact or law as to the issue service connection for the 
residuals of a right wrist injury.  Furthermore, the record 
does not contain any other written statement filed during the 
required time period from the appellant or his representative 
that includes such allegations.  The appellant was informed 
by the Board of the possibility of a defective substantive 
appeal in November 2000.  At that time, he was given 60 days 
to present argument or request a hearing; he declined to 
present argument or request a hearing.  The Board finds that 
no adequate substantive appeal has been timely filed with 
respect to this issue.  Accordingly, the Board lacks 
jurisdiction regarding the issue of service connection for 
the residuals of a right wrist injury.  Therefore, the claim 
with respect to this issue is dismissed.

II.  Left eye claim.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  The 
credibility of the evidence is presumed for the purpose of 
reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).

In addition, the Court has held that the new and material 
evidence necessary to reopen a previously and finally 
disallowed claim must be secured or presented since the time 
that the claim was finally disallowed on any basis, not only 
since the time the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As previously 
indicated, the February 1983 rating decision, the last time 
the left eye claim was finally disallowed on any basis, is 
final and may not be reopened in the absence of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a).

A claim for service connection for the residuals of a left 
eye injury was first denied by a rating decision issued in 
February 1983.  The evidence of record at that time included 
the appellant's service medical records, his September 1982 
application for benefits and the report of a September 1982 
VA ophthalmology examination.  Review of the service medical 
records reveals that the appellant suffered a corneal 
abrasion of the left eye on March 2, 1982.  He was treated 
with antibiotic solution and a patch.  On March 6, the injury 
was noted to be improving nicely and no pain was noted two 
days later.  The September 1982 VA Form 21-526 indicates that 
the appellant suffered an eye injury while he was on active 
duty.  He did not list any post-service treatment of the left 
eye.

The appellant underwent a VA ophthalmology examination in 
October 1982, six months after his discharge from the Army.  
He complained of his eyes going bad.  On examination, his 
left lid, orbit, lacrimal function, pupil and iris were all 
normal.  He demonstrated full extraocular movement.  His left 
cornea, lens and vitreous were clear.  The fundus was normal.  
The assessment was mild myopia with physiologic increase in 
the cup to disk ratio.

The Board has considered each item of evidence that has been 
added to the record since the February 1983 rating decision 
to determine if it meets the test of being new and material.  
This evidence includes VA Forms 21-526 and 9, VA outpatient 
treatment records dated in January 1995, a January 1994 
letter from the appellant's representative and written 
statements from the appellant. 

The appellant submitted a VA Form 21-526 in March 1987, in 
which he stated that he had suffered an eye injury in 1981.  
He submitted another VA Form 21-526 in December 1993; he 
again reported an eye injury in 1981, and stated that he was 
still having problems with the eye.  In a written statement 
dated in December 1993, he stated that he thought his service 
medical records concerning treatment of his eye were 
incomplete.  A January 1994 written statement from his 
representative stated that the appellant had reported still 
having pain in the injured eye.  In his April 1995 VA Form 9, 
the appellant stated that he had been treated by VA for his 
eye condition, but VA treatment records dated in January 1995 
only show that he sought treatment for substance abuse 
problems.  The appellant submitted a written statement in 
November 1997, in which he stated that he felt that his eye 
condition should be service-connected.  He reported that his 
eye was injured in service, that he continued to suffer from 
the condition, and that he was now experiencing vision loss.

While the appellant has submitted statements contending that 
he currently suffers from a left eye condition that had its 
onset during his active service, the Board finds that his 
assertions that he currently suffers from residuals related 
to the inservice left eye injury are not competent medical 
evidence with regard to that issue.  Layno v. Brown, 6 Vet. 
App. 465 (1994); Grottveit v. Brown 5 Vet. App. 91, 92-93 
(1993).  The appellant lacks the medical expertise to enter a 
medical judgment as to any relationship between the current 
existence of a left eye disorder and any inservice incident.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Likewise, any 
statement of the appellant's representative as to the current 
existence of left eye pathology is also insufficient to 
establish a medical diagnosis.  Id.  Therefore, the Board 
concludes that the appellant's written statements and the 
written statements of his representatives are all cumulative 
evidence.  Moreover, the appellant's written statements 
tended to restate contentions that were on file at the time 
of the prior denial.  The written statements of the appellant 
and his representatives iterate previous evidence of record 
and are thus cumulative and therefore do not constitute "new 
and material" evidence.  See Reid v. Derwinski, 2 Vet. App. 
312 (1992).

The Board finds that the medical records submitted subsequent 
to the February 1983 rating decision fail to provide any 
additional relevant evidence as to the issue of whether the 
appellant has residuals from the left eye injury that was 
occurred while he was on active duty.  The Board finds that 
the VA medical records relating to post-service treatment of 
the appellant's substance abuse problems fail to provide any 
additional relevant evidence as to the issue of whether the 
appellant currently has any residuals of the eye injury that 
were incurred inservice.  Therefore, these records, while 
evidence not previously of record, are not "material" 
evidence because they do not shed any light on the existence 
of left eye injury residuals.  The Board concludes that the 
medical records submitted after February 1983 are not "new 
and material" evidence.

Consequently, the evidence presented since the February 1983 
rating decision is not new and material and the appellant's 
claim as to service connection for the residuals of a left 
eye injury is not reopened.  Furthermore, the use of the 
doctrine of reasonable doubt is inapplicable to issues of new 
and material evidence.  See Annoni v. Brown, 5 Vet. App. 463 
(1993).


ORDER

The appeal of the claim for entitlement to service connection 
for the residuals of a right wrist injury is dismissed.

New and material evidence not having been submitted to reopen 
the appellant's claim of entitlement to service connection 
for the residuals of a left eye injury, the benefits sought 
on appeal are denied.


REMAND

As noted in the July 1999 Supplemental Statement of the Case 
(SSOC), the appellant's claim of entitlement to service 
connection for plantar warts was found by the RO to be not 
well grounded.  On November 9, 2000, Public Law 106-475, The 
Veterans Claims Assistance Act of 2000, became effective and 
amplified the duty to assist previously mandated by 38 U.S.C. 
§ 5107(a).  This law eliminates the concept of a well-
grounded claim, and redefines the Department of Veterans 
Affairs (VA) duty to assist.  The Act requires the VA to make 
reasonable efforts to assist a claimant in obtaining evidence 
to substantiate his or her claim unless it is clear that no 
reasonable possibility exists that the VA's assistance would 
aid in substantiating the claim. 

P.L. 106-475 enables and defines VA's duty to assist 
claimants who file substantially complete claims for VA 
benefits.  That statutory duty to assist includes:

1) a duty to notify the claimant and the 
claimant's representative, if any, in 
writing of any information or evidence 
including medical and lay evidence, that 
is necessary to substantiate the claim; 
what information or evidence he or she is 
to submit; and what evidence the VA will 
attempt to obtain on the claimant's 
behalf;

2) a duty to develop all relevant 
evidence in the custody of a federal 
department or agency, including VA 
medical records, service medical records, 
Social Security Administration records, 
or evidence from other federal agencies;

3) a duty to develop private records and 
lay or other evidence; and 

4) a duty to examine veterans or obtain a 
medical opinion if the examination or 
opinion is necessary to make a decision 
on a claim for compensation.

The new enactments and revisions to VA's claims adjudication 
process are applicable to pending claims, such as the 
appellant's claims.  Moreover, in Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991), the United States Court of Appeals for 
Veterans Claims (Court) held that where a law or regulation 
changes during the pendency of a claim, "the version most 
favorable to appellant" applies unless provided otherwise by 
Congress or the Secretary.  Since the recent enactments 
specifically provide for the nullification of the "well-
grounded claim" requirement to all pending claims and since 
this claim is still pending, the Regional Office (RO) must 
apply the new law to the appellant's claim.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand on the issue 
of service connection for plantar warts is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.

In view of the foregoing, and to afford the appellant due 
process of law, the case is hereby REMANDED for the following 
action:

1.  The RO should take any action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096).

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim on 
appeal.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

If an examination is scheduled, the appellant is hereby 
notified that it is the veteran's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 



